Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 1 of 26 PageID #: 905




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE


  MONTEREY RESEARCH, LLC,                    Civil Action No. 19-2083-NIQA-LAS

                   Plaintiff,

       vs.

  QUALCOMM INCORPORATED,
  QUALCOMM TECHNOLOGIES, INC., and
  QUALCOMM CDMA TECHNOLOGIES
  ASIA-PACIFIC PTE LTD.,

                   Defendants.


  MONTEREY RESEARCH, LLC,                    Civil Action No. 19-2090-NIQA-LAS

                   Plaintiff,

       vs.

  NANYA TECHNOLOGY
  CORPORATION, NANYA
  TECHNOLOGY CORPORATION, U.S.A.,
  and NANYA TECHNOLOGY
  CORPORATION DELAWARE,

                   Defendants.


  MONTEREY RESEARCH, LLC,                    Civil Action No. 19-2149-NIQA-LAS

                   Plaintiff,

       vs.

  ADVANCED MICRO DEVICES INC.,

                   Defendant.
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 2 of 26 PageID #: 906




  MONTEREY RESEARCH, LLC,                                 Civil Action No. 20-0089-NIQA-LAS

                        Plaintiff,

         vs.

  STMICROELECTRONICS N.V and
  STMICROELECTRONICS, INC.,

                        Defendants.


  MONTEREY RESEARCH, LLC,                                 Civil Action No. 20-0158-NIQA-LAS

                        Plaintiff,

         vs.

  MARVELL TECHNOLOGY GROUP LTD.,
  MARVELL INTERNATIONAL LTD.,
  MARVELL ASIA PTE LTD., and
  MARVELL SEMICONDUCTOR, INC.

                        Defendants.



                         SCHEDULING ORDER FOR PATENT CASES
                          IN WHICH INFRINGEMENT IS ALLEGED

         This _____ day of __________, 2020, the Court having ordered filing of a proposed

  scheduling order; the parties having determined after discussion that the matter cannot be resolved

  at this juncture by settlement, voluntary mediation, or binding arbitration; and the parties having

  reached agreement on the issues in this scheduling order1 except as noted below in Section 9(f)(2)


  1
    Both AMD and Qualcomm have requested, in several inter partes Review (IPR) petitions, that
  the United States Patent and Trademark Office cancel certain claims of certain patents asserted by
  Monterey against AMD and Qualcomm. Monterey opposes institution of those IPR petitions, and
  the United States Patent and Trademark Office has not determined whether to institute them. AMD
  has moved to stay the entirety of case no. 19-2149-NIQA-LAS pending resolution of its IPR
  petitions. D.I. 52. Monterey opposes AMD’s motion and intends to file its opposition brief on
  September 16, 2020.


                                                  2
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 3 of 26 PageID #: 907




  and Section 16 ¶ 2 and briefly explained in by the parties in their May 19, 2020 Rule 26(f)

  submission, D.I. 39-2:

         IT IS ORDERED that:

         1.      Relevant Deadlines and Dates. All relevant deadlines and dates established by this

  Order are set forth in the chart attached as Exhibit A.

         2.      Rule 26(a)(l) Initial Disclosures. Unless otherwise agreed to by the parties, the

  parties shall make their initial disclosures required by Federal Rule of Civil Procedure 26(a)(1)

  within 21 days of the date of this Order.

         3.      Disclosure of Asserted Claims and Infringement Contentions. Unless otherwise

  agreed to by the parties, not later than 50 days after the date of this Order, a party claiming patent

  infringement shall serve on all parties a “Disclosure of Asserted Claims and Infringement

  Contentions.” Separately for each opposing party, the “Disclosure of Asserted Claims and Initial

  Infringement Contentions” shall contain the following information:

                 (a)       Each claim of each asserted patent that is allegedly infringed by each

         opposing party, including for each claim the applicable statutory subsections of 35 U.S.C.

         §271 asserted;

                 (b)       Separately for each asserted claim, each accused apparatus, product, device,

         process, method, act, or other instrumentality (“Accused Instrumentality”) of each

         opposing party of which the party is aware. This identification shall be as specific as

         possible. Each product, device, and apparatus shall be identified by name or model number,

         if known. Each method or process shall be identified by name, if known, or by any product,

         device, or apparatus which, when used, allegedly results in the practice of the claimed

         method or process;




                                                    3
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 4 of 26 PageID #: 908




                (c)   A chart identifying specifically where and how each limitation of each

       asserted claim is found within each Accused Instrumentality, including for each limitation

       that such party contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s),

       act(s), or material(s) in the Accused Instrumentality that performs the claimed function;

                (d)   For each claim alleged to have been indirectly infringed, an identification

       of any direct infringement and a description of the acts of the alleged indirect infringer that

       contribute to or are inducing that direct infringement. Insofar as alleged direct infringement

       is based on joint acts of multiple parties, the role of each such party in the direct

       infringement must be described;

                (e)   Whether each limitation of each asserted claim is alleged to be present

       literally or under the doctrine of equivalents in the Accused Instrumentality;

                (f)   For any patent that claims priority to an earlier application, the priority date

       to which each asserted claim is alleged to be entitled;

                (g)   If a party claiming patent infringement wishes to preserve the right to rely,

       for any purpose, on the assertion that its own or its licensee’s apparatus, product, device,

       process, method, act, or other instrumentality practices the claimed invention, the party

       shall identify, separately for each asserted claim, each such apparatus, product, device,

       process, method, act, or other instrumentality that incorporates or reflects that particular

       claim;

                (h)   The timing of the point of first infringement, the start of the claimed

       damages, and the end of claimed damages; and

                (i)   If a party claiming patent infringement alleges willful infringement, the

       basis for such allegation.




                                                 4
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 5 of 26 PageID #: 909




         4.        Document Production Accompanying Disclosure of Asserted Claims and

  Infringement Contentions. With the “Disclosure of Asserted Claims and Infringement

  Contentions,” the party claiming patent infringement shall produce to each opposing party or make

  available for inspection and copying:

                   (a)   Documents (e.g., contracts, purchase orders, invoices, advertisements,

         marketing materials, offer letters, beta site testing agreements, and third party or joint

         development agreements) sufficient to evidence each discussion with, disclosure to, or

         other manner of providing to a third party, or sale of or offer to sell, or any public use of,

         the claimed invention prior to the date of application for the asserted patent(s);

                   (b)   All documents evidencing the conception, reduction to practice, design, and

         development of each claimed invention, which were created on or before the date of

         application for the asserted patent(s) or the priority date identified pursuant to paragraph

         3(f) of this Order, whichever is earlier;

                   (c)   A copy of the file history for each asserted patent;

                   (d)   All documents evidencing ownership of the patent rights by the party

         asserting patent infringement;

                   (e)   If a party identifies instrumentalities pursuant to paragraph 3(g) of this

         Order, documents sufficient to show the operation of any aspects or elements of such

         instrumentalities the patent claimant relies upon as embodying any asserted claims;

                   (f)   All agreements, including licenses, transferring an interest in any asserted

         patent;




                                                     5
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 6 of 26 PageID #: 910




                 (g)    All agreements that the party asserting infringement contends are

         comparable to a license that would result from a hypothetical reasonable royalty

         negotiation;

                 (h)    All agreements that otherwise may be used to support the party asserting

         infringement’s damages case,

                 (i)    If a party identifies instrumentalities pursuant to paragraph 3(g) of this

         Order, documents sufficient to show marking of such embodying accused

         instrumentalities; and if the party wants to preserve the right to recover lost profits based

         on such products, the sales, revenues, costs, and profits of such embodying accused

         instrumentalities; and

                 (j)    All documents comprising or reflecting a F/RAND commitment or

         agreement with respect to the asserted patent(s).

  A party’s production of a document as required by this paragraph shall not constitute an admission

  that such document evidences or is prior art under 35 U.S.C. § 102.

         5.      Invalidity Contentions.2 Unless otherwise agreed to by the parties, not later than 50

  days after service upon it of the “Disclosure of Asserted Claims and Infringement Contentions,”

  each party opposing a claim of patent infringement shall serve on all parties its “Invalidity

  Contentions” which shall contain the following information:

                 (a)    The identity of each item of prior art that the party alleges anticipates each

         asserted claim or renders the claim obvious. Each prior art patent shall be identified by its

         number, country of origin, and date of issue. Each prior art publication shall be identified



  2
   Depending on when the scheduling order is entered, this date may fall on or around the end-of-
  year holidays. In such eventuality, the Defendants reserve the right to seek a short extension to
  avoid the holidays.


                                                   6
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 7 of 26 PageID #: 911




       by its title, date of publication, and, where feasible, author and publisher. Each alleged sale

       or public use shall be identified by specifying the item offered for sale or publicly used or

       known, the date the offer or use took place or the information became known, and the

       identity of the person or entity which made the use or which made and received the offer,

       or the person or entity which made the information known or to whom it was made known.

       For pre-AIA claims, prior art under 35 U.S.C. § 102(f) shall be identified by providing the

       name of the person(s) from whom and the circumstances under which the invention or any

       part of it was derived. For pre-AIA claims, prior art under 35 U.S.C. § 102(g) shall be

       identified by providing the identities of the person(s) or entities involved in and the

       circumstances surrounding the making of the invention before the patent applicant(s);

              (b)     Whether each item of prior art anticipates each asserted claim or renders it

       obvious. If obviousness is alleged, an explanation of why the prior art renders the asserted

       claim obvious, including an identification of any combinations of prior art showing

       obviousness;

              (c)     A chart identifying specifically where and how in each alleged item of prior

       art each limitation of each asserted claim is found, including for each limitation that such

       party contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s), act(s), or

       material(s) in each item of prior art that performs the claimed function; and

              (d)     Any grounds of invalidity based on 35 U.S.C. § 101, indefiniteness under

       35 U.S.C. § 112(b), or lack of enablement or insufficient written description under 35

       U.S.C. § 112(a) of any of the asserted claims.




                                                 7
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 8 of 26 PageID #: 912




         6.      Document Production Accompanying Invalidity Contentions. With the “Invalidity

  Contentions,” the party opposing a claim of patent infringement shall produce or make available

  for inspection and copying:

                 (a)    Source code, specifications, schematics, flow charts, artwork, formulas, or

         other documentation sufficient to show the operation of any aspects or elements of an

         Accused Instrumentality identified by the patent claimant in its chart produced pursuant to

         paragraph 3(c) of this Order;

                 (b)    A copy or sample of the prior art identified pursuant to paragraph 5(a) that

         does not appear in the file history of the patent(s) at issue. To the extent any such item is

         not in English, an English translation of the portion(s) relied upon shall be produced;

                 (c)    All agreements that the party opposing infringement contends are

         comparable to a license that would result from a hypothetical reasonable royalty

         negotiation;

                 (d)    Documents sufficient to show the sales, revenue, cost, and profits for

         Accused Instrumentalities identified pursuant to paragraph 3(b) of this Order for any period

         of alleged infringement; and

                 (e)    All agreements that may be used to support the damages case of the party

         that is denying infringement.

         7.      Amendment to Contentions. Amendment of the Infringement Contentions or the

  Invalidity Contentions may be made only by order of the Court upon a timely showing of good

  cause. Non-exhaustive examples of circumstances that may, absent undue prejudice to the non-

  moving party, support a finding of good cause include (a) recent discovery of material prior art

  despite earlier diligent search and (b) recent discovery of nonpublic information about the Accused




                                                  8
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 9 of 26 PageID #: 913




  Instrumentality which was not discovered, despite diligent efforts, before the service of the

  Infringement Contentions. The duty to supplement discovery responses does not excuse the need

  to obtain leave of the Court to amend contentions.

         8.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

  parties, and to amend or supplement the pleadings, shall be filed on or before August 11, 2021.

         9.      Discovery.

                 (a)     Coordination: The parties will make best efforts to coordinate discovery to

         minimize the burdens of discovery on all parties and on the Court.

                 (b)     Fact Discovery Cut Off. All fact discovery in this case shall be initiated so

         that it will be completed on or before November 20, 2021.

                 (c)     Document Production.           Document production shall be substantially

         completed on or before April 6, 2021.

                 (d)     Requests for Admission. The parties may exchange up to twenty (20)

         individual requests for admission between Plaintiff and each Defendant Group.3



  3
    For purposes of counting discovery requests and deposition hours, a Defendant Group is all
  entities in a single case brought by Plaintiff. For example, the Qualcomm Defendant Group would
  contain Qualcomm Incorporated, Qualcomm Technologies, Inc., and Qualcomm CDMA
  Technologies Asia-Pacific Pte Ltd.

  Note: STMicroelectronics N.V. has moved to dismiss the complaint against it for lack of personal
  jurisdiction pursuant to Federal Rule of Civil Procedure (“Rule”) 12 (b) (2). (C.A. No. 20-0089 –
  NIQA-LAS (D.I. 25)). Accordingly, STMicroelectronics N.V. objects to participating in any
  aspect of this litigation, including the meet and confer process contemplated by Rule 26 and
  submission of the Rule 26 (f) Report and the Proposed Scheduling Order until the motion to
  dismiss is resolved. Marvell Semiconductor, Inc. will be moving to dismiss under Rule 12(b)(3)
  for improper venue and the remaining Marvell entities will be moving to dismiss under Rule
  12(b)(2) for lack of personal jurisdiction. The Marvell entities object to participating in any aspect
  of this litigation, including the meet and confer process contemplated by Rule 26 and submission
  of the Rule 26(f) Report and the Proposed Scheduling Order, until their motions to dismiss are
  resolved.



                                                    9
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 10 of 26 PageID #: 914




        Notwithstanding the foregoing, if a party does not agree to stipulate to the authenticity of

        documents, there is no limitation on the number of requests for admission relating to the

        authenticity of documents, which shall be served in time to be completed before the close

        of fact discovery.

               (e)     Interrogatories.   A maximum of fifteen (15) common interrogatories,

        including contention interrogatories, are permitted for Plaintiff towards all Defendants and

        fifteen (15) common interrogatories from all Defendants towards Plaintiff. The parties

        may exchange up to an additional fifteen (15) individual interrogatories between Plaintiff

        and each Defendant Group.

               (f)     Depositions.

                       (1)      Coordination: To the extent possible, defendants agree to coordinate

               third party discovery and third party depositions where the third party has

               knowledge relevant to common issues, such as third party inventors of patents

               asserted in multiple cases, or former assignees of patents asserted in multiple cases,

               or invalidity issues related to patents asserted in multiple cases. Defendants also

               agree, to the extent possible, to coordinate its individual and corporate depositions

               of Plaintiff to avoid duplicative depositions on common issues.

                       (2)      Hours.

                Plaintiff’s Proposal:                      Defendants’ Proposal:

                In each case:                              Plaintiff is limited to no more than

                    Plaintiff is limited to no more than sixty    (60)   hours    of   deposition

                     60 hours of deposition testimony, testimony of each Defendant Group

                     inclusive of 30(b)(6) deposition (i.e., no more than 60 hours total




                                                 10
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 11 of 26 PageID #: 915




                   time and depositions of third deposition time for each Defendant

                   parties.                                    Group, including their past or current

                  The Defendant Group of that case is officers,          employees,    and   agents),

                   limited to no more than 60 hours of inclusive of 30(b)(6) deposition time

                   deposition testimony, inclusive of and deposition of third parties. Each

                   30(b)(6)    deposition    time       and Defendant Group is limited to no more

                   depositions of third-parties.               than Sixty (60) hours of deposition

                  Expert depositions do not count testimony,               inclusive    of   30(b)(6)

                   toward a party’s deposition time            deposition time and depositions of

                                                               third-parties. Expert depositions do not

               The Defendants also are collectively count toward a party’s deposition time

               limited across all five above-captioned

               cases to no more than 80 total hours of

               deposition of Plaintiff and its Affiliates,

               including their past or current officers,

               employees, and agents.



               Each    Defendant     Group     shall     be

               provided notice of every third party

               deposition so that each Defendant

               Group may decide if they want to

               participate in that deposition.          If a

               Defendant Group elects to participate




                                                   11
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 12 of 26 PageID #: 916




               in the deposition, the deposition hours

               will count against that Defendant

               Group’s deposition hour limit. If a

               Defendant     Group       elects   not   to

               participate in that deposition, it shall

               not be permitted to use or rely on that

               deposition in its case.



                     (3)     Time Limits. Each individual fact deposition is limited to 7 hours,

              unless the parties agree otherwise or the Court so permits. To the extent more than

              one party seeks to depose the same fact witness, the parties shall confer regarding

              the total time to be allotted for deposing that fact witness and shall promptly raise

              any unresolved disputes with the Court. This limitation shall not apply to the

              deposition of the parties’ designated experts. The parties shall confer regarding the

              time to be allotted for expert depositions following service of expert reports. For

              any deposition conducted primarily through an interpreter, 1.5 hours of time on the

              record will count for 1 hour of deposition time against this total allotment.

                     (4)     Location of Depositions.        Any party or representative (officer,

              director, or managing agent) of a party filing a civil action in this District Court

              must ordinarily be required, upon request, to submit to a deposition at a place

              designated within this District. Exceptions to this general rule may be made by

              order of the Court or by agreement of the parties. A defendant who becomes a




                                                  12
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 13 of 26 PageID #: 917




                 counterclaimant, cross-claimant, or third-party plaintiff shall be considered as

                 having filed an action in this Court for the purpose of this provision.

         10.     Pinpoint Citations. Pinpoint citations are required in all briefing, letters, and

  concise statements of facts. The Court will ignore any assertions of controverted facts and

  controverted legal principles not supported by a pinpoint citation to, as applicable: the record, an

  attachment or exhibit, and/or case law or appropriate legal authority. See United States v. Dunkel,

  927 F.2d 955, 956 (“Judges are not like pigs, hunting for truffles buried in briefs.”).

         11.     Application to Court for Protective Order. Should counsel find it will be necessary

  to apply to the Court for a protective order specifying terms and conditions for the disclosure of

  confidential information, counsel should confer and attempt to reach an agreement on a proposed

  form of order and submit it to the Court by September 15, 2020.

         Any proposed protective order must include the following paragraph:

                 Other Proceedings. By entering this Order and limiting the
                 disclosure of information in this case, the Court does not intend to
                 preclude another court from finding that information may be
                 relevant and subject to disclosure in another case. Any person or
                 party subject to this Order who becomes subject to a motion to
                 disclose another party’s information designated as confidential
                 pursuant to this Order shall promptly notify that party of the motion
                 so that the party may have an opportunity to appear and be heard on
                 whether that information should be disclosed.

         12.     Disputes Relating to Discovery Matters and Protective Orders. Should counsel find

  they are unable to resolve a dispute relating to a discovery matter or protective order, the parties

  shall contact the Court’s Case Manager to schedule an in-person conference/argument.

                 (a)     Unless otherwise ordered, by no later than 72 hours prior to the

         conference/argument, the party seeking relief shall file with the Court a letter, not to exceed

         three pages, outlining the issues in dispute and the party’s position on those issues. The

         party shall submit as attachments to its letter (1) an averment of counsel that the parties


                                                   13
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 14 of 26 PageID #: 918




         made a reasonable effort to resolve the dispute and that such effort included oral

         communication that involved Delaware counsel for the parties, and (2) a draft order for the

         Court’s signature that identifies with specificity the relief sought by the party. The party

         shall file concurrently with its letter a motion that in no more than one paragraph sets forth

         the relief sought.

                 (b)     By no later than 48 hours prior to the conference/argument, any party

         opposing the application for relief may file a letter, not to exceed three pages, outlining

         that party’s reasons for its opposition.

                 (c)     The parties will comply with the Judge’s preferences regarding hard copies

         of discovery papers.

                 (d)     If a motion concerning a discovery matter or protective order is filed

         without leave of the Court that does not comport with the procedures set forth in this

         paragraph, the motion will be denied without prejudice to the moving party’s right to bring

         the dispute to the Court through the procedures set forth in this paragraph.

         13.     Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

  the Clerk an original and two copies of the papers. A redacted version of any sealed document

  shall be filed electronically within seven days of the filing of the sealed document.

         14.     Hard Copies. The parties will comply with the Judge’s preferences regarding hard

  copies of motions and other papers.

         15.     Claim Construction Issue Identification. The parties will make best efforts to

  coordinate claim construction to minimize the burdens of discovery on all parties and on the Court.

  Claim Construction briefing shall occur separately but concurrently for each patent. On or before

  February 15, 2021, Plaintiff and the Defendant Groups against whom each respective patent is




                                                    14
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 15 of 26 PageID #: 919




  asserted shall exchange a list of those claim term(s)/phrase(s) that the parties believe need

  construction (the “Term Disclosure”). On or before March 1, Plaintiff and the Defendant Groups

  against whom a respective patent is asserted shall exchange their proposed claim construction of

  those term(s)/phrase(s) (the “Proposed Constructions”). Neither the Term Disclosure nor the

  Proposed Constructions will be filed with the Court. Subsequent to exchanging the Term

  Disclosure and the Proposed Constructions, Plaintiff shall meet and confer with the Defendant

  Groups against whom each respective patent is asserted to prepare a Joint Claim Construction

  Chart with respect to that patent to be filed no later than March 15, 2021. The Joint Claim

  Construction Charts, in Word format, shall be e-mailed simultaneously to the Court. The text for

  the Joint Claim Construction Charts shall be 14-point and in Times New Roman or a similar

  typeface. The Joint Claim Construction Charts should identify for the Court the term(s)/phrase(s)

  of the claim(s) in issue and should include each party’s proposed construction of the disputed claim

  language with citation(s) only to the intrinsic evidence in support of their respective proposed

  constructions. A separate text-searchable PDF of each of the patent(s) in issue shall be submitted

  with each Joint Claim Construction Chart. This joint submission will not include argument. Each

  party shall file concurrently with each Joint Claim Construction Chart a “Motion for Claim

  Construction” that requests the Court to adopt the claim construction position(s) of that party set

  forth in the Joint Claim Construction Chart. The motion shall not contain any argument and shall

  simply state that the party “requests that the Court adopt the claim construction position[s] of [the

  party] set forth in the Joint Claim Construction Chart (D.I. [ ]).”

         16.     Claim Construction Briefing. After the submission of the Joint Claim Construction

  Charts, the parties shall meet and confer about the number of terms to be construed and the word

  limits for briefing. By March 22, 2021, the parties should either submit a stipulation on these




                                                   15
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 16 of 26 PageID #: 920




  topics or their competing proposals to the Court. In the event there are disputes between the

  parties, the Court will hold a teleconference on March ___, 2021 at __:___ __.m.

         Unless subsequently changed by stipulation or Court order, the parties will abide by the

  following schedule and word limits for claim construction briefing: The Plaintiff shall serve

  separately on the Defendant Groups against whom each respective patent is asserted, but not file,

  its opening brief with respect to that patent, on May 3, 2021. The Defendant Groups against whom

  each respective patent is asserted shall serve, but not file, their common answering brief with

  respect to that patent, on June 1, 2021. The Plaintiff shall serve, but not file, its reply brief with

  respect to that patent, on June 22, 2021. The Defendant Groups against whom each respective

  patent is asserted shall serve, but not file, their common sur-reply brief with respect to that patent

  on June 30, 2021. The text for each brief shall be 14-point and in Times New Roman or a similar

  typeface. Plaintiff’s opening brief with respect to each patent shall be between 600 and 2600

  words, and in no event will the total number of words for plaintiff across all sixteen patents be

  greater than [Plaintiff’s Proposal: 16,000 words / Defendants’ Proposal: 25,600 words].

  Defendants’ common answering brief with respect to each patent shall be between 1300 and 3500

  words, and in no event shall the total words for all answering briefs together exceed [Plaintiff’s

  Proposal: 24,000 words / Defendants’ Proposal: 38,400 words]. Plaintiff’s individual reply brief

  with respect to each patent shall be between 600 and 2600 words, but in no event will the total

  number of words for all Plaintiff reply briefs exceed [Plaintiff’s Proposal: 16,000 words /

  Defendants’ Proposal: 25,600 words]. Defendants’ common sur-reply brief with respect to each

  patent shall be between 500 and 1100 words, and in no event shall the total number of words for

  all sur-reply briefs together exceed [Plaintiff’s Proposal: 8,000 words / Defendants’ Proposal:




                                                   16
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 17 of 26 PageID #: 921




  12,800 words]. In lieu of serving a separate brief with respect to each patent, the parties may

  serve a consolidated brief that combines the separate patent-specific sections into one filing.

         17.     Each brief must include a certification by counsel that the brief complies with the

  type and number limitations set forth above. The person who prepares the certification may rely

  on the word count of the word-processing system used to prepare the brief.

         No later than July 8, 2021, Plaintiff and the Defendant Groups against whom each

  respective patent is asserted shall file a separate Joint Claim Construction Brief with respect to that

  patent. The parties shall copy and paste their untitled briefs into one brief, with their positions on

  each claim term in sequential order, in substantially the form below.

                               JOINT CLAIM CONSTRUCTION BRIEF

                         I.      Agreed-upon Constructions

                         II.     Disputed Constructions

                                 A.      [TERM 1]

                                         1.      Plaintiffs Opening Position
                                         2.      Defendant’s Answering Position
                                         3.      Plaintiff’s Reply Position
                                         4.      Defendant’s Sur-Reply Position

                                 B.      [TERM2]

                                         1.      Plaintiffs Opening Position
                                         2.      Defendant’s Answering Position
                                         3.      Plaintiffs Reply Position
                                         4.      Defendant’s Sur-Reply Position

                         Etc.

  The Joint Claim Construction Briefs need not include any general summaries of the law relating

  to claim construction. If there are any materials that would be submitted in an appendix, Plaintiff

  and the Defendant Groups against whom each respective patent is asserted shall submit such

  materials in a Joint Appendix to each Joint Claim Construction Brief. Citations to intrinsic



                                                    17
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 18 of 26 PageID #: 922




  evidence shall be set forth in the Joint Claim Construction Brief. Citations to expert declarations

  and other extrinsic evidence may be made in the Joint Claim Construction Brief as the parties deem

  necessary, but the Court will review such extrinsic evidence only if the Court is unable to construe

  the disputed claim terms based on the intrinsic evidence. See Vitronics Corp. v. Conceptronic,

  Inc., 90 F.3d 1576, 1584 (Fed. Cir. 1996). Declarations shall not contain legal argument or be

  used to circumvent the briefing word limitations imposed by this paragraph. The Joint Claim

  Construction Brief and Joint Appendix shall comply with paragraphs 10 and 14 of this Order.

         18.     Meet and Confer Confirmation and Amended Claim Chart. On or before July 12,

  2021, local and lead counsel for Plaintiff shall meet separately for each patent with the Defendant

  Groups against whom each respective patent is asserted to meet and confer. Plaintiff and the

  Defendant Groups against whom each respective patent is asserted shall thereafter file an Amended

  Joint Claim Construction Chart that sets forth the terms that remain in dispute. During the meet

  and confer, the Plaintiff and the Defendant Groups against whom each respective patent is asserted

  shall attempt to reach agreement on any disputed terms where possible and to narrow the issues

  related to the remaining disputed terms. Plaintiff and the Defendant Groups against whom each

  respective patent is asserted shall file with the Amended Joint Claim Construction Chart a letter

  that identifies by name each individual who participated in the meet and confer, when and how

  (i.e., by telephone or in person) the meet and confer occurred, and how long it lasted. If no

  agreements on constructions have been reached or if no dispute has been narrowed as a result of

  the meet and confer, the letter shall so state and the parties need not file an Amended Joint Claim

  Construction Chart.

         19.     Hearing on Claim Construction. Beginning at _____ _.m. in July 2021, the Court

  will hear argument on claim construction. Absent prior approval of the Court (which, if it is




                                                  18
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 19 of 26 PageID #: 923




  sought, must be done by joint letter submission no later than the date on which answering claim

  construction briefs are due to be served), the parties shall not present testimony at the argument,

  and the argument shall not exceed a total of three hours.

         20.     Disclosure of Expert Testimony.

                 (a)    To the extent that the Court has not issued its Claim Construction Order 30

         days before the first deadline listed in this section, the Parties shall meet and confer with

         respect to adjusting the dates for expert disclosures, for the purpose of receiving the Court’s

         Claim Construction Order before the Parties’ disclosure of expert reports.

                 (b)    Expert Reports. For the party with the initial burden of proof on the subject

         matter, the initial Federal Rule of Civil Procedure 26(a)(2) disclosure of expert testimony

         is due on or before January 13, 2022. The supplemental disclosure to contradict or rebut

         evidence on the same matter identified by another party is due on February 14, 2022. Reply

         expert reports from the party with the initial burden of proof are due on or before March 8,

         2022. No other expert reports will be permitted without either the consent of all parties or

         leave of the Court. Along with the submissions of the expert reports, the parties shall

         provide the dates and times of their experts’ availability for deposition. Depositions of

         experts shall be completed on or before April 7, 2022.

                 (c)    Objections to Expert Testimony. To the extent any objection to expert

         testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

         Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence

         702, it shall be made by motion no later than the deadline for dispositive motions set forth

         herein, unless otherwise ordered by the Court.




                                                   19
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 20 of 26 PageID #: 924




         21.     Case Dispositive Motions.

                 (a)    No Early Motions Without Leave. All case dispositive motions and the

         opening briefs and affidavits supporting such motions shall be served and filed on or before

         May 12, 2022. No case dispositive motion under Rule 56 may be filed more than ten days

         before this date without leave of the Court.

                 (b)    Motions to be Filed Separately. A party shall not combine into a single

         motion multiple motions that rely in whole or in part on different facts.

                 (c)    Word Limits Combined with Daubert Motion Word Limits. The parties

         agree to meet and confer to discuss page and/or word limits with respect to case dispositive

         motions and Daubert motions and, if unable to reach consensus, raise the issue with the

         Court on or before March 20, 2022.

                 (d)    Concise Statement of Facts Requirement.           Any motion for summary

         judgment shall be accompanied by a separate concise statement detailing each material fact

         as to which the moving party contends that there are no genuine issues to be tried that are

         essential for the Court’s determination of the summary judgment motion (not the entire

         case).4 A party must submit a separate concise statement of facts for each summary

         judgment motion. Any party who opposes the motion shall file and serve with its opposing

         papers a separate document containing a single concise statement that admits or disputes

         the facts set forth in the moving party’s concise statement, as well as sets forth all material

         facts as to which it is contended there exists a genuine issue necessary to be litigated.




  4
   The party must detail each material/act in its concise statement of facts. The concise statements
  of facts play an important gatekeeping role in the Court’s consideration of summary judgment
  motions.


                                                   20
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 21 of 26 PageID #: 925




               (e)     Focus of the Concise Statement. When preparing the separate concise

        statement, a party shall reference only the material facts that are absolutely necessary for

        the Court to determine the limited issues presented in the motion for summary judgment

        (and no others), and each reference shall contain a citation to a particular affidavit,

        deposition, or other document that supports the party’s interpretation of the material fact.

        Documents referenced in the concise statement may, but need not, be filed in their entirety

        if a party concludes that the full context would be helpful to the Court (e.g., a deposition

        miniscript with an index stating what pages may contain key words may often be useful).

        The concise statement shall particularly identify the page and portion of the page of the

        document referenced. The document referred to shall have relevant portions highlighted

        or otherwise emphasized. The parties may extract and highlight the relevant portions of

        each referenced document, but they shall ensure that enough of a document is attached to

        put the matter in context. If a party determines that an entire deposition transcript should

        be submitted, the party should consider whether a miniscript would be preferable to a full-

        size transcript. If an entire miniscript is submitted, the index of terms appearing in the

        transcript must be included, if it exists. When multiple pages from a single document are

        submitted, the pages shall be grouped in a single exhibit. Concise statements of fact shall

        comply with paragraphs 10 and 14 of this Order.

               (f)     Word Limits for Concise Statement. The concise statement in support of

        or in opposition to a motion for summary judgment shall be no longer than 1,750 words.

        The text for each statement shall be 14-point and in Times New Roman or a similar

        typeface. Each statement must include a certification by counsel that the statement

        complies with the type and number limitations set forth above. The person who prepares




                                                21
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 22 of 26 PageID #: 926




         the certification may rely on the word count of the word-processing system used to

         prepare the statement.

                 (g)     Affidavits and Declarations. Affidavits or declarations setting forth facts

         and/or authenticating exhibits, as well as exhibits themselves, shall be attached only to

         the concise statement (i.e., not briefs).

                 (h)     Scope of Judicial Review. When resolving motions for summary judgment,

         the Court shall have no independent duty to search and consider any part of the record not

         otherwise referenced in the separate concise statements of the parties. Further, the Court

         shall have no independent duty to review exhibits in their entirety, but rather will review

         only those portions of the exhibits specifically identified in the concise statements.

         Material facts set forth in the moving party’s concise statement will be deemed admitted

         unless controverted by a separate concise statement of the opposing party.

         22.      Applications by Motion. Except as otherwise specified herein, any application to

  the Court shall be by written motion. Any non-dispositive motions should contain the statement

  required by Local Rule 7.1.1.

         23.     Pretrial Conference. On October 11, 2022, the Court will hold a Rule 16(e) final

  pretrial conference in court with counsel beginning at _____ _.m. The parties shall file a joint

  proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 6:00 p.m. on

  September 2, 2022. Unless otherwise ordered by the Court, the parties shall comply with the

  timeframes set forth in Local Rule 16.3(d) for the preparation of the proposed joint final pretrial

  order. The joint pretrial order shall comply with paragraph 10 of this Order.

         24.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

  requests and responses thereto shall be set forth in the proposed pretrial order. For each case, each




                                                     22
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 23 of 26 PageID #: 927




  side shall be limited to three in limine requests, unless otherwise permitted by the Court. Each in

  limine request and any response shall contain the authorities relied upon; each in limine request

  may be supported by a maximum of three pages of argument and may be opposed by a maximum

  of three pages of argument, and the party making the in limine request may add a maximum of one

  additional page in reply in support of its request. If more than one party is supporting or opposing

  an in limine request, such support or opposition shall be combined in a single three-page

  submission (and, if the moving party, a single one- page reply). No separate briefing shall be

  submitted on in limine requests, unless otherwise permitted by the Court. Motions in limine shall

  comply with paragraph 10 of this Order.

          25.     Compendium of Cases. A party may submit with any briefing two courtesy copies

  of a compendium of the selected authorities on which the party would like the Court to focus. The

  parties should not include in the compendium authorities for general principles or uncontested

  points of law (e.g., the standards for summary judgment or claim construction). An authority that

  is cited only once by a party generally should not be included in the compendium. An authority

  already provided to the Court by another party should not be included in the compendium.

  Compendiums of cases shall not be filed electronically with the Court, but a notice of service of a

  compendium of cases shall be filed electronically with the Court. Compendiums shall comply

  with paragraph 14 of this Order.

          26.     Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be tried

  to a jury, pursuant to Local Rules 47.l(a)(2) and 51.1, the parties should file (i) proposed voir dire,

  (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms no later

  than 5:00 p.m. on September 2, 2022. The parties shall submit simultaneously with filing each of

  the foregoing four documents in Word format via e-mail to the Court.




                                                     23
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 24 of 26 PageID #: 928




         27.     Trial. These matters are scheduled for 5 to 10 day trials beginning at 8:30 a.m. on

  October 21, 2022, with the subsequent trial days beginning at 9:00 a.m. Defendants do not agree

  that the cases may be tried together. Until the case is submitted to the jury for deliberations, the

  jury will be excused each day at 4:30 p.m. The trials will be timed, as counsel will be allocated a

  total number of hours in which to present their respective cases.

         28.     ADR Process. This matter is referred to a magistrate judge to explore the possibility

  of alternative dispute resolution.




  The Honorable Nitza I. Quiñones Alejandro
  United States District Court Judge




                                                  24
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 25 of 26 PageID #: 929




                                               Exhibit A

                       Event                                            Date
   Rule 26(a)(1) disclosures                       21 days following entry of the scheduling
                                                   order
   Protective Order                                September 15, 2020
   Plaintiff’s Disclosure of Asserted Claims       50 days following entry of the scheduling
   and Infringement Contentions                    order
   Defendants’ Invalidity Contentions and Core     50 days following service of Plaintiff’s
   Technical Production                            Infringement Contentions
   Parties exchange list of claim terms            February 15, 2021
   Parties exchange claim term identifications     March 1, 2021
   and proposed constructions
   Parties file Joint Claim Construction Chart     March 15, 2021
   Substantial completion of document              April 6, 2021
   production
   Filing of any stipulation or competing          March 22, 2021
   proposals regarding number of claim terms
   to be construed
   Hearing regarding number of claim terms to      Late March 2021
   be construed and word limits (if necessary)
   Plaintiff serves claim construction opening     May 3, 2021
   brief
   Defendant serves claim construction             June 1, 2021
   answering brief
   Plaintiff serves claim construction reply       June 22, 2021
   brief
   Defendant serves claim construction sur-        June 30, 2021
   reply brief
   Parties file Joint Claim Construction Brief     July 8, 2021
   Meet and Confer Confirmation and                July 12, 2021
   Amended Claim Chart
   Claim Construction Hearing                      Mid-July 2021
   Joinder of other parties and amendment of       August 11, 2021
   pleadings



                                                  25
Case 1:20-cv-00158-NIQA-LAS Document 41 Filed 09/14/20 Page 26 of 26 PageID #: 930




                         Event                                      Date
   Close of fact discovery                      November 20, 2021
   Opening Expert Reports                       January 13, 2022
   Rebuttal Expert Reports                      February 14, 2022
   Reply Expert Reports                         March 8, 2022
   Close of Expert Discovery                    April 7, 2022
   Case Dispositive/Daubert Motions             May 12, 2022
   Joint proposed final pretrial order          September 2, 2022
   Jury instructions, voir dire, and special    September 2, 2022
   verdict forms
   Pretrial Conference                          October 11, 2022
   Trial                                        October 21, 2022




                                               26
